Nao, Chief Judge:
These appeals for reappraisement enumerated in schedule A, attached hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, consists of wool rugs exported from Mexico during the years 1958 and 1959 (but after February 27, 1958, the effective date of the amendment of the Tariff Act of 1930 by the Customs Simplification Act of 1956), and that the issues of fact and law are the same in all material respects as those in United States v. Tapetes Luxor, S. A., et al., C.A.D. 921 and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the merchandise covered by the appeals enumerated in Schedule A. was properly appraised on the basis of export value as defined in Section 402 (b), Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States at which merchandise such as, or similar to, the merchandise undergoing appraisement was freely sold or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, was the invoiced and entered value in pesos f.o.b. Texcoco, Mexico.
IT IS FURTHER STIPULATED AND AGREED that the appeals enumerated in Schedule A, attached hereto and made a part hereof, are submitted for decision upon this stipulation and are abandoned as to all items not included and referred therein.
On the agreed facts and on the authority of the decision cited, I find and hold that .export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein, consisting of wool rugs exported from Mexico during the years 1958 and 1959 (but after February 27, 1958, the effective date of the amendment of the Tariff Act of 1930 by the Customs Simplification Act of 1956), and that said value is represented by the invoiced and entered value in pesos f.o.b. Texcoco, Mexico.
The appeals having been abandoned as to all items not included or referred to in the stipulation, are to that extent dismissed.
Judgment will be rendered accordingly.